DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Application is a 371 national stage application of PCT/EP2016/072502 filed on 09/22/2016. Claim 2 has been cancelled by preliminary amendment. Claims 1, 2-17 are present for examination.
Priority
This application is a continuation of PCT/EP2016/072502 filed on 09/22/2016 and also claims priority from foreign application EP15186951 filed on 09/25/2015.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/21/2018 was filed on 06/21/2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed 

Claims 11, 12, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lodish et al (US 2016/0082046 A1 which claims priority from US provisional application 61/822071 filed on 05/10/2013) in view of Chan et al (Covalent Attachment of Proteins to Solid Supports and Surfaces via Sortase-Mediated Ligation PloS One November 2007 | Issue 11 | e1164 in IDS).
Claim 11, 12, 14-17 encompass a sortase mediated conjugation of a first protein to a polypeptide of interest where the first protein comprises the sortase recognition sequence LPXTG or LPXTA and the second polypeptide comprises a glyciny, alanyl or cysteinyl compound at its N-terminus or an oligoglycine, oligoalannine or cysteiny amino acid residue followed by one to three glycine or alanine amino acids at its N-terrminus or a lysine amino acid residue within its 5 N-terminal amino acid residues.
Lodish et al teach a method for conjugating a peptide of interest to the surface of red blood cells, where the method comprises providing a red blood cell expressing a fusion protein comprising a membrane protein and a first peptide, where the red blood cell is contacted with a peptide of interest in the presence of a sortase A that conjugates the fusion protein comprising a membrane protein and a first peptide to the peptide of interest wherein the first peptide of interest comprises an LPXTG sequence (which is the recognition sequence for the sortase A) and where the fusion protein comprises a membrane protein and a first peptide is the acceptor peptide that includes an oligoglycine moiety, e.g., a 1-5 glycine fragment, or an oligoalanine (e.g., a 1-5 alanine fragment) moiety. 

Lodish et al do not specifically recite the incubation solution for the ligation reaction. However the ligation solution between a first peptide of interest and a fusion protein.
However prior art by Chan et al teach that a range of proteins can be ligated to the various surfaces using the Sortase A enzyme of S. aureus and that the reactions were carried out in aqueous buffer conditions at room temperature for times between one and twelve hours. They teach that the ligation provides selective and oriented attachment and can be carried out at room temperature under mild aqueous conditions and without apparent loss of protein activity or specificity. 
Therefore at the time of the instant invention, claims 11, 12, 14-17 would have been prima facie obvious to the ordinary skill in the art.



Claims 11, 12, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Huynh et al. (US 9,588,110; cited on IDS) in view of Caroline Garandeau (The Sortase SrtA of Listeria monocytogenes is Involved in Processing of Internalin and in Virulence. INFECTION AND IMMUNITY, Mar. 2002, p. 1382–1390 Garandeau et al from heron).
Claims 11, 12, 14-17 are drawn to a sortase polypeptide and a method for enzymatic production of a fusion polypeptide comprising incubating:

ii) a second polypeptide that has a i) glycinyl, an alaninyl, or a cysteinyl compound at its N-terminus, or ii) an oligoglycine, or oligoalanine, or a cysteine amino acid reside followed by one to three glycine or alanine amino acid residues at its N-terminus, or iii) a lysine amino acid residue within its 5 N-terminal amino acid residues; and 
iii) a sortase A polypeptide variant where the sortase A mediates fusion of the first and second proteins. 
With respect to claim 10, 11, 12, 14-17, Huynh et al. teach a method for the enzymatic production of a polypeptide comprising incubating a first polypeptide comprising the amino acid sequence of LPXTG wherein X can be any amino acid residue and a second polypeptide that has a glycinyl or oligoglycine at its N-terminus and a sortase A enzyme to ligate the two polypeptides to produce a polypeptide product [see Abstract; p. 3, second paragraph; p. 4, paragraphs 5-6],
Huynh et al. teach the method wherein the third polypeptide is a Staphylococcus aureus sortase A or a Listeria monocytogenes sortase A [see p. 4, paragraphs 5-6; p. 13, bottom].
With respect to claim 11, Huynh et al. teach the method wherein the method is for the enzymatic conjugation of two polypeptides [see p. 4; p. 19, paragraph 4]. Huynh et al. teach the method wherein the second polypeptide has at its N-terminus the amino acid sequence GGG [see p. 4, paragraph 6; p. 15, paragraph 3].

With respect to claim 17, Huynh et al. teach the method wherein the first and the second polypeptide are selected independently of each other from an antibody variable domain. Fab fragment, peptide comprising the amino acid sequence LPXTG and a linker and non-sortase motif moiety [see p. 4, paragraph 5; p. 15, paragraph 3; p. 20, bottom; p. 40, bottom]. Huynh et al. teach the ligation of two polypeptide using sortase A recognition motifs.
 What Huynh et al does not specifically teach is the specific sortase A from L. monocytogenes comprising SEQ ID NO: 38. However before the effective filing date of the instant application the sortase A of L. monocytogens was disclosed by Garandeau et al.
Garandeau et al that teach Listeria monocytogenes comprises a surface-exposed protein, internalin that plays a role in this invasive process. They teaches that internalin belongs to the family of LPXTG proteins, which are known to be covalently linked to the bacterial cell wall in gram-positive bacteria.
Garandeau et al further teach that in Staphylococcus aureus covalently anchors, a typical LPXTG protein (protein A) by a cysteine protease, named sortase A, that is required for bacterial virulence. They further identified a sortase homologue, srtA, from the genome of L. monocytogenes thus suggesting that the polypeptide is a homologue of the sortase A taught by Huynh et al. 
Therefore it would have been prima facie obvious to one of ordinary skill in the art  that the sortase A from L. monocytogenes can be used for the enzymatic production of a  Staphylococcus aureus sortase A and L. monocytogenes was suggested by Huyan et al. Furthermore Garandeau et al. isolated the sortase A enzyme from L. monocytogenes. 
Therefore, claims 10-12, 14-17 would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion: No claims are allowed.
Relevant reference(s).
 Clancy et al (Sortase Transpeptidases: Insight into mechanism, Substrate Specificity and Inhibition, Biopolymers, 2010; 94(4): 385-396).

Sortase-Mediated Protein Ligation: A New Method for Protein Engineering Hongyuan Mao.
J. AM. CHEM. SOC. 2004, 126, 2670-2671.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KAGNEW H GEBREYESUS/             Primary Examiner, Art Unit 1656                                                                                                                                                                                           	May 22, 2021